Exhibit 10.2 Lepota Inc. Lelushenko 11, Unit 65, Rostov on Don Russian Federation 344000 August, 2014 Iurii Iurtaev Lelushenko 11, Unit 65, Rostov on Don Russian Federation 344000 Dear Sir: Re:Сomapny Services Agreement This letter will confirm the agreementbetweenIourii Iurtaev("Iurtaev") and Lepota,Inc.("Lepota"), wherebyIurtaevwillprovide services of a company Director required by Lepota for a fee of $500 per month. The term of this Agreement shall commenceon August 1, 2014 and continue for a period of 12 months.Thereafter,this Agreementshallcontinue on amonth-to-month basis until terminated by either party on one month's written notice. If these terms are acceptableto you,pleaseconfirm by signing in the space provided below. Yours Truly, LEPOTA, INC. Director PER: /s/ Iurii Iurtaev IURII IURTAEV AGREED AND CONFIRMED this 1ST day of August, 2014 /s/ Iurii Iurtaev IURII IURTAEV
